Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 
March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 29-47 are pending in the instant application.

Information Disclosure Statement
The Examiner has considered the Information Disclosure Statements filed on January 14, 2022 and 
May 23, 2022.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.


Claim Objections
Claim 29 is objected to because of the following informalities:  
a)  under the definition of variable R9, the period after the phrase “one nitrogen atom” should be changed to a comma; and
b)	an “and” should be added after the definition of variables R17 and R18. 
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 30 lacks antecedent basis from independent claim 29 because there is no earlier recitation in claim 29 that the R7 variable can represent hydrogen as found in claim 30.



The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 30 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 30 fails to further limit independent claim 29 because claim 30 is broader in scope than claim 29.  Claim 29 does not state that the R7 variable can represent hydrogen as found in claim 30.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 29-47 are rejected on the ground of nonstatutory obviousness-type double patenting (ODP) as being unpatentable over the conflicting claims of the following U.S. patents.  See Table below.
US Patent No.
Conflicting Claims
See especially
(c) = compound
(comp) = composition
(m) = method of 
       using compound
(p) = process of 
       making
10,208,040
1-31
Compounds claimed in claims 14 and 15
(c), (p), (m)
10,519,153
1-22
Compounds claimed in claims 2-4
(c), (m)
11,254,669
1-17
Compounds listed in pharmaceutical composition claim 2
(comp)

.

	Instant independent claim 29 is directed to a method for inhibiting a Janus kinase enzyme in a mammal comprising administering to the mammal a compound of formula (I),

    PNG
    media_image1.png
    210
    316
    media_image1.png
    Greyscale
.
The instant specification discloses that the compounds of formula (I) are JAK kinase inhibitors (page 6, lines 22-23).  JAKs is defined as Janus family of tyrosine kinases (page 2, lines 11-14).  The instant specification discloses that the compounds of the invention are potent inhibitors of the JAK family of enzymes: JAK1, JAK2, JAK3, and TYK2 (page 27, lines 8-9).  The instant specification discloses that the compounds of instant formula (I) can be administered by inhalation, orally, nasally, etc. (page 22, lines 2-7).  The instant specification discloses that the compounds of instant formula (I) can be administered to treat a respiratory disease (page 30, lines 24-34).
Each of the above cited patents claim compounds which anticipate the compounds of instant formula (I) and/or claim pharmaceutical compositions comprising an anticipatory compound and/or claim methods of use (such as treating a respiratory disease) comprising administering to a mammal an anticipatory compound.  The instant claimed invention is directed to a mode of action, whereas the method claims in the above cited patents are directed to the end result of treating a mammal having a specific disease such as a respiratory disease.  However, the same mammal is being administered the same compound to treat the same ailment, such as a respiratory disease.  A compound and its properties are inseparable.  In re Papesch, 137 USPQ 43 (CCPA 1963).  See MPEP 2112.01(I) and (II).
Each of the above cited patents is related to the instant application as follows.
The instant application is a continuation of 16/679,676 (that matured to US 11,254,669), 
which is a continuation of Application No. 16/225,473 (that matured to US Patent 10,519,153), 
which is a continuation of Application No. 15/915,434 (that matured to US Patent 10,208,040). 
No restriction was required during the prosecution of Application No. 16/679,676, Application No. 16/225,473 or Application No. 15/915,434.  Thus, no 35 USC 121 shield exists here. See MPEP 804.01.
With regard to obviousness-type double patenting of a method claim over a patented composition, the Federal Circuit, in Sun v. Lilly, recounts its own decisions in Geneva and Pfizer,
In both cases, we found claims of a later patent invalid for obviousness-type double patenting where an earlier patent claimed a compound, disclosing its utility in the specification, and a later patent claimed a method of using the compound for a use described in the specification of the earlier patent.

Sun Pharmaceutical Industries Ltd. v. Eli Lilly and Co., 95 USPQ2d 1797 at 1800 (Fed. Cir. 2010).

In reaffirming its holding in Geneva and Pfizer, the Court finds that a "claim to a method of using a composition is not patentably distinct from an earlier claim to the identical composition in a patent disclosing the identical use.” (Id. at 1801, quoting Pfizer, 518 F.3d at 1363; Geneva, 349 F.3d at 1385-86. The Court reasserts this notion by stating,
[i]t would shock one's sense of justice if an inventor could receive a patent upon a composition of matter, setting out at length in the specification the useful purposes of such composition, . . .and then prevent the public from making any beneficial use of such product by securing patents upon each of the uses to which it may be adapted. Pfizer, 518 F.3d  at 1363 n.8 (emphases added); Geneva, 349 F.3d at 1386 (quoting In re Byck, 48 F.2d 665, 666 [9 USPQ 205] (CCPA 1931)).

Sun Pharmaceutical Industries Ltd. v. Eli Lilly and Co., 95 USPQ2d 1797 at 1802 (Fed. Cir. 2010).

Pfizer, 518 F3d 1353 at 1363 (Fed. Cir. 2008).

Geneva, 349 F3d at 1386 (Fed. Cir. 2003).

Therefore, the claims in each of the above cited patents anticipate and/or render obvious the instant claimed invention.


Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to: 
Laura L. Stockton 
(571) 272-0710.  
The examiner can normally be reached on Monday-Friday from 8:30 am to 5 pm.  If the examiner is out of the Office, the examiner’s supervisor, Joseph K. McKane, can be reached on (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	


					/LAURA L STOCKTON/                     Primary Examiner, Art Unit 1626                                                                                                                                                                                   					Work Group 1620
					Technology Center 1600



September 28, 2022
Book XXIV, page 116